         Case 1:19-cv-01238-ADA Document 35 Filed 05/28/19 Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION

 FINTIV, INC.,                                    §
                                                  §    Civil Action No.: 6:18-CV-372-ADA
                                                  §
                 Plaintiff,                       §
                                                  §           JURY TRIAL DEMANDED
 v.                                               §
                                                  §
 APPLE INC.,                                      §
                                                  §
                 Defendant.                       §



                   JOINT MOTION TO ENTER SCHEDULING ORDER
                      AND ORDER GOVERNING PROCEEDINGS


TO THE HONORABLE COURT:

       Pursuant to the Court’s Order to meet and confer in advance of the Rule 16 Case

Management Conference, the Parties have reached agreements as to certain deadlines and not as

to others related to the Scheduling Order and have reached agreement regarding the Order

Governing Proceedings. Attached for the Court’s review is attachment “A” Proposed Scheduling

Order Agreed to in Part and Attachment “B” Order Governing Proceedings.               The parties’

competing proposed schedules are reflected in separate columns with disputed dates highlighted

in yellow. Upon resolution of any competing proposals and approval by this Court, the Parties

request the attached orders (modified as appropriate) to be signed as the Orders of the Court.
       Case 1:19-cv-01238-ADA Document 35 Filed 05/28/19 Page 2 of 4




Dated: May 28, 2019               By: /s/ J. Mark Mann
                                       J. Mark Mann (Texas Bar No. 12926150)
                                       mark@themannfirm.com
                                       G. Blake Thompson (Texas Bar No. 24042033)
                                       blake@themannfirm.com
                                       MANN | TINDEL | THOMPSON
                                       300 W. Main Street
                                       Henderson, Texas 75652
                                       913 Franklin Ave., Suite 201
                                       Waco, Texas 76701
                                       Telephone: (903) 657-8540
                                       Facsimile: (903) 657-6003

                                      Andy Tindel (Texas Bar No. 20054500)
                                      atindel@andytindel.com
                                      MANN | TINDEL | THOMPSON
                                      112 E. Line Street, Suite 304
                                      Tyler, Texas 75702
                                      Telephone: (903) 596-0900
                                      Facsimile: (903) 596-0909

                                      Craig D. Cherry (Texas Bar No. 24012419)
                                      ccherry@haleyolson.com
                                      HALEY & OLSON, P.C.
                                      100 N. Ritchie Road, Suite 200
                                      Waco, Texas 76701
                                      Telephone: (254) 776-3336
                                      Facsimile: (254) 776-6823

                                      Jonathan K. Waldrop (CA Bar No. 297903)
                                      (Admitted in this District)
                                      jwaldrop@kasowitz.com
                                      Darcy L. Jones (CA Bar No. 309474)
                                      (Admitted in this District)
                                      djones@kasowitz.com
                                      Marcus A. Barber (CA Bar No. 307361)
                                      (Admitted in this District)
                                      mbarber@kasowitz.com
                                      John W. Downing (CA Bar No. 252850)
                                      (Admitted in this District)
                                      jdowning@kasowitz.com
                                      Heather S. Kim (CA Bar No. 277686)
                                      (Admitted in this District)
                                      hkim@kasowitz.com
                                      Jack Shaw (CA Bar No. 309382)
                                      (Admitted in this District)
                                      jshaw@kasowitz.com
                                      Gurtej Singh (CA Bar No. 286547)
                                      (Admitted in this District)
                                      gsingh@kasowitz.com

                                      KASOWITZ BENSON TORRES LLP
Case 1:19-cv-01238-ADA Document 35 Filed 05/28/19 Page 3 of 4



                               333 Twin Dolphin Drive, Suite 200
                               Redwood Shores, California 94065
                               Telephone: (650) 453-5170
                               Facsimile: (650) 453-5171

                               Daniel C. Miller (NY Bar No. 4232773)
                               (pro hac vice)
                               KASOWITZ BENSON TORRES LLP
                               1399 New York Avenue NW, Suite 201
                               Washington, DC 20005
                               Telephone: (202) 760-3400
                               Facsimile: (202) 760-3401
                               Email: dcmiller@kasowitz.com

                               Rodney R. Miller (Texas Bar No. 24070280)
                               (Admitted in this District)
                               KASOWITZ BENSON TORRES LLP
                               1349 West Peachtree Street N.W., Suite 1500
                               Atlanta, Georgia 30309
                               Telephone: (404) 260-6080
                               Facsimile: (404) 260-6081
                               Email: rmiller@kasowitz.com

                               Attorneys for Plaintiff
                               FINTIV, INC.
                              /s/Claudia Wilson Frost
                              Claudia Wilson Frost – Lead Counsel
                              State Bar No. 21671300
                              ORRICK, HERRINGTON & SUTCLIFFE LLP
                              609 Main, 40th Floor
                              Houston, TX 77002
                              Telephone: 713.658.6400
                              Facsimile: 713.658.6401
                              cfrost@orrick.com

                              Travis Jensen (CA Bar No. 259925)
                              ORRICK, HERRINGTON & SUTCLIFFE LLP
                              1000 Marsh Rd.
                              Menlo Park, CA 942025
                              Telephone: 650.614.7400
                              Facsimile: 650.614.7401
                              tjensen@orrick.com

                              Attorneys for Defendant
                              APPLE INC.
         Case 1:19-cv-01238-ADA Document 35 Filed 05/28/19 Page 4 of 4




                                CERTIFICATE OF SERVICE

       A true and correct copy of the foregoing instrument was served or delivered electronically

via U.S. District Court [LIVE]- Document Filing System, to all counsel of record, on this 28th day

of May, 2019.



                                                            /s/ Claudia Wilson Frost
                                                            Claudia Wilson Frost
